Citation Nr: 1421467	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-12 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) improved death pension benefits, to include the issue whether the appellant is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support before attaining the age of 18 years.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from August 1960 to April 1971.  He died in February 2009 and the appellant is his surviving son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 decision of the VA Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The Veteran died in February 2009.

2.  The appellant was born in August 1958.

3.  The appellant has not been shown to have been permanently incapable of self-support by reason of a mental or physical condition prior to attaining the age of 18 years.


CONCLUSIONS OF LAW

1.  The criteria for recognition as a helpless child on the basis of permanent incapacity for self-support before attaining the age of 18 years have not been met.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2013).

2.  The appellant does not meet the basic eligibility requirements for VA improved death pension benefits.  38 U.S.C.A. § 1542 (West 2002 & Supp. 2013); 38 C.F.R. § 3.24 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appellant was notified in letters dated in November 2009 and September 2010 regarding the type of evidence necessary to establish his claim.  He was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  The letters notified him of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the appellant's treatment records and Social Security Administration (SSA) records.  


II.  Analysis

The appellant asserts that he is the helpless child of the Veteran and is, therefore, entitled to VA improved death pension benefits.

Generally, an individual is a child of a veteran if he is the biological or adopted child or stepchild of the veteran, and is an unmarried person who either: is (1) under the age of 18; (2) "shown to [have been] permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years;" or (3) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years), is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57, 3.356; Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  The issue is one of fact premised on competent evidence in the individual case.  Bledsoe v. Derwinski, 
1 Vet. App. 32, 33 (1990). 

The appellant's birth certificate shows that he was born in August 1958.  His claim was filed in May 2009; therefore, he is over 50 years of age.  Given his age, the appellant may be considered as the child of the Veteran for VA purposes only if he is "shown to [have been] permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years."

The standard is that the evidence must show that the child does not have the capacity for self-support.  See Bledsoe v. Derwinski, 1 Vet. App. 32 (1990).  An adjudicatory body's focus in such cases must be on the claimant's condition at the time of his 18th birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  Initially, VA must determine whether the evidence shows the child to have been incapable of self-support as of his or her 18th birthday.  Id.  If so, the second part of the two-part test requires consideration of evidence as to the current condition of the child.  Id.  

Under 38 C.F.R. § 3.356(b), rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for the rating agency to determine based on competent evidence of record in each individual case.  Rating criteria applicable to disabled veterans are not considered controlling.  Several factors are for consideration.

1) Evidence that a claimant is earning his own support is prima facie evidence that he is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child, by his own efforts, is provided with sufficient income for his reasonable support;

2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established;

3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and

4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  

38 C.F.R. § 3.356(b) (2013).

A January 2010 printout from the SSA shows that the appellant was employed from 1974 to 1986 and paid Social Security taxes, well after he was 18 years of age.  

A February 1986 SSA record shows that the appellant was currently unemployed, but had done fairly well in the past (before the last six months) in remaining employed and contributing to the family finances.  He reported that he started working as an orderly in a hospital while still in high school (approximately age 17) and continued working at the hospital for about six years.  He reported working as a surgical aid until he was fired for misconduct.  He then received unemployment for about seven weeks and then worked at a restaurant for approximately one year and two months.  

A June 1992 SSA record shows that the Veteran worked as a custodian at a bank and a hospital and also worked as a custodian and in food services at a college for seven years.  He last worked at a restaurant from 1985 to 1986.  

His current treatment records and SSA records show that he is unemployable.  In an October 2010 statement, the appellant reported being disabled at the age of three when he was hit by a car and that he has a current mental illness.  In his March 2011 substantive appeal, the appellant reported that he recovered physically from the accident, but it left him with severe psychological problems that lingered well into his early adult life.  He reported that he was now psychologically disabled and drawing SSA disability as a result.  

Based on a review of the evidence, the Board concludes that the appellant does not meet VA's definition of a helpless child and is therefore not entitled to improved death pension benefits.  

The relevant evidence of record does not show that the appellant was permanently incapable of self-support by reason of mental or physical defect before he attained the age of 18 years in August 1976.  The record shows that the appellant was able to be gainfully employed until 1985, well after he turned 18.  As discussed above, his SSA printout shows that he paid taxes from his wages from 1974 until 1986.  The February 1986 SSA record shows that the appellant was currently unemployed, but had done fairly well in the past (before the last six months) in remaining employed and contributing to the family finances.  Considering that the appellant was able to remain employed and contribute to the family finances until at least 1985 weighs against a finding that he was permanently incapable of self-support by reason of mental or physical defect before he turned 18 years old in 1976.  No evidence has been presented to show that the injuries sustained when the appellant was hit by a car at the age of three rendered him incapable of self-support before he turned 18.  

The Board is sympathetic to the appellant's claim as the evidence suggests that he is currently incapable of self-support.  The Board is also sympathetic that the appellant was injured in a car accident when he was only three years old.  However, for the reasons set forth above, considering that the evidence shows that he was employed and contributed to family finances until 1985, well after he turned 18 years old, the Board is unable to conclude that he was so disabled from the accident prior to turning 18 that he was permanently incapable of self-support by reason of mental or physical defect.

In light of the Board finding that the appellant is not a helpless child, he does not meet the eligibility requirements for improved death pension benefits.  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim.  The appellant is not a helpless child on the basis of permanent incapacity for self-support before attaining the age of 18 years and is therefore not entitled to improved death pension benefits.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to improved death pension benefits is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  


ORDER

Entitlement to VA improved death pension benefits, to include the issue whether the appellant is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support before attaining the age of 18 years, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


